DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/20222 has been entered. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Fraser Roy on 03/21/2022.

The application has been amended as follows: 
Claim 1-4 have been canceled
In claim 6, line 8, the limitation “a longitudinal axis” has been deleted and replaced with --the longitudinal axis--
In claim 6, line 13, the limitation “a suture” has been deleted and replaced with --the suture--
In claim 6, line 13, after the limitation “the base” and before the limitation “, one of the”, the limitation --the base extending within the lumen of the hollow needle in a pre-deployed state,-- has been entered
In claim 6, lines 16-17 the limitation “a pre-deployed sate” has been deleted and replaced with --the pre-deployed state--
In claim 16, line 9, the limitation “hollow” has been deleted
In claim 16, line 10, the limitation “a longitudinal axis” has been deleted and replaced with --the longitudinal axis--
In claim 16, line 10, the limitation “hollow” has been deleted
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or render obvious the device and method as claimed specifically how the suture anchor engages the slot of the hollow needle and is positioned in a pre-deployed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771